

115 HR 6253 IH: To prohibit the Department of Health and Human Services from using any Federal funds to conduct or support a video contest on the Internet or by means of other media.
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6253IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Department of Health and Human Services from using any Federal funds to conduct or
			 support a video contest on the Internet or by means of other media.
	
 1.Prohibition against HHS funding video contestsThe Department of Health and Human Services shall not use any Federal funds to conduct or support a video contest on the Internet or by means of other media, including any such contest on YouTube.
		